If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.


                          STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re W. R. NORTH, Minor.                                            August 13, 2019

                                                                     No. 346469
                                                                     Oscoda Circuit Court
                                                                     Family Division
                                                                     LC No. 17-000652-NA


Before: CAVANAGH, P.J., and STEPHENS and O’BRIEN, JJ.

PER CURIAM.

       Respondent-father appeals as of right the trial court’s order terminating his parental rights
to the minor child, WRN, under MCL 712A.19b(3)(c)(i) (conditions leading to adjudication
continue to exist); (g) (failure to provide proper care or custody); and (j) (reasonable likelihood
of harm if returned to parent). We affirm.

                                       I. BACKGROUND

       In April 2017, the Department of Health and Human Services (DHHS) filed a petition
requesting that the trial court take jurisdiction over WRN because her mother’s whereabouts
were unknown, and respondent was incarcerated for operating a vehicle while intoxicated while
on probation. WRN was placed in foster care, and shortly thereafter, her mother voluntarily
terminated her parental rights. Respondent pled to allegations in the petition acknowledging that
he was unable to provide WRN with proper care and custody. He also acknowledged that he did
not have a significant relationship with WRN, given that he had been incarcerated nearly all her
life. He was given a parent agency treatment plan (PATP).

        In accordance with his PATP, respondent attended inpatient substance abuse treatment
while incarcerated. Upon release, he received outpatient substance abuse treatment, mental
health counseling, visitations, and parenting classes. He completed a psychological evaluation,
and obtained employment and housing. At a September 2017 hearing, the court commended
respondent for how quickly he progressed. However, respondent relapsed into substance abuse
resulting in a probation violation and a brief re-incarceration. While in jail, respondent lost his
employment, housing, and car insurance, and had approximately $20,000 in court costs and fees
in several different counties related to his prior criminal activities. Additionally, DHHS learned
that respondent fathered two other children during the pendency of this case. Citing these
worsened circumstances, DHHS filed a supplemental petition for permanent custody of WRN.


                                                -1-
        At the termination hearing, the court heard from clinician Dr. Don Boyd, respondent’s
parole officer, respondent’s ex-sister-in-law, the mother of respondent’s ex-girlfriend, the DHHS
caseworker, and respondent. Dr. Boyd testified that while respondent had the capacity to nurture
and care for his children, it was his opinion that respondent’s impulsivity and struggle to deal
with ongoing life stressors would lead respondent to “throw in the towel” and engage in “various
forms of acting out, poor judgment, and substance use.” Respondent’s parole officer testified
that respondent was being monitored for four cases and that he was not keeping up with
payments. The officer testified that respondent could face jail time for future violations and for
not paying court costs and fines. The caseworker testified that she was concerned about the
potential that respondent could be incarcerated again after WRN’s return home, and was
concerned that respondent never showed the ability to maintain his own home or pay his bills.

         The lay witnesses were consistent in their testimony that respondent was bonded with and
appropriate toward WRN. Both women testified that they had allowed the respondent to live in
their homes either in exchange for chores or rent free and that they had observed him with WRN.
The ex-sister-in-law expressed concern however, that respondent was not consistent with WRN,
was not home a lot with the child, and had a lot of people in and out of WRN’s life. Respondent
testified on his own behalf. He noted his progress throughout the case, bond with WRN, and his
financial plan to care for WRN as well as his other children, which involved employment,
saving, and sharing the financial burden with his girlfriend.

        The trial court concluded that respondent’s lack of housing, substance abuse issues,
failure to show that he could financially care for all of his children, and failure to comply with
the PATP supported the termination of respondent’s parental rights under MCL
712A.19b(3)(c)(i), (g) and (j). It further found termination to be in WRN’s best interests.

                                  II. STATUTORY GROUNDS

        “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). The trial court’s finding
that a ground for termination has been established is reviewed for clear error. MCR 3.977(K); In
re Rood, 483 Mich. 73, 90-91; 763 NW2d 587 (2009) (opinion by CORRIGAN, J.). “A finding of
fact is clearly erroneous if the reviewing court has a definite and firm conviction that a mistake
has been committed, giving due regard to the trial court’s special opportunity to observe the
witnesses.” In re BZ, 264 Mich. App. 286, 296-297; 690 NW2d 505 (2004). “Appellate courts
are obliged to defer to a trial court’s factual findings at termination proceedings if those findings
do not constitute clear error.” Rood, 483 Mich. at 90.

      The trial court terminated respondent’s parental                rights   pursuant   to   MCL
712A.19b(3)(c)(i), (g), and (j), which provide in relevant part:

               (3) The court may terminate a parent’s parental rights to a child if the
       court finds, by clear and convincing evidence, 1 or more of the following:

                                              * * *




                                                -2-
               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds . . . the
       following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                             * * *

                (g) The parent, although, in the court’s discretion, financially able to do
       so, fails to provide proper care or custody for the child and there is no reasonable
       expectation that the parent will be able to provide proper care and custody within
       a reasonable time considering the child’s age.

                                             * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

        Termination of parental rights is proper under MCL 712A.19b(3)(c)(i) when “the totality
of the evidence amply supports that [the parent] had not accomplished any meaningful change in
the conditions” that led to the court taking jurisdiction over the minor, In re Williams, 286 Mich
App 253, 272; 779 NW2d 286 (2009), and “there is no reasonable likelihood that the conditions
will be rectified within a reasonable time considering the child’s age,” MCL 712A.19b(3)(c)(i).

        At the time of WRN’s removal, respondent’s incarceration prevented him from being
able to provide care and custody for WRN and the initial barriers to reunification were identified
as “parenting skills” and “substance abuse.” Respondent was required to remain substance-free,
including alcohol, was not be around anyone using substances, and was required to submit to
random drug screens. Additionally, he was required to participate in a psychological evaluation
and follow all recommendations, participate in parenting classes, and participate in supervised
parenting-time visits.

        At the time of the termination hearing, substance abuse remained an issue for respondent,
and because it was also tied to his probation, his substance use caused him to be re-incarcerated
during the pendency of the case. Respondent’s incarceration in turn affected his ability to
maintain employment or to obtain appropriate housing for WRN. This cycle impeded his ability
to deepen his bond with the child, and to improve his parenting skills. Each relapse resulted in
additional fees and fines, as well. The court did not err in determining that after more than 17
months since WRN’s removal, respondent failed to accomplish any meaningful change in the
conditions that led to the court taking jurisdiction over WRN. Williams, 286 Mich. App. at 272.
Given these circumstances and that over 182 days had passed since respondent’s disposition, the
trial court did not err by determining that there was no reasonable likelihood that the conditions
would be rectified within a reasonable time considering WRN’s age. MCL 712A.19b(3)(c)(i).



                                                -3-
       Having determined that at least one ground for termination existed, we need not address
the court’s additional grounds for termination. In re HRC, 286 Mich. App. 444, 461; 781 NW2d
105 (2009).

                                       III. BEST INTERESTS

       This Court reviews the trial court’s determination of best interests for clear error. In re
Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012). “A finding of fact is clearly
erroneous if the reviewing court has a definite and firm conviction that a mistake has been
committed, giving due regard to the trial court’s special opportunity to observe the witnesses.”
BZ, 264 Mich. App. at 296-297. “Appellate courts are obliged to defer to a trial court’s factual
findings at termination proceedings if those findings do not constitute clear error.” Rood, 483
Mich. at 90.

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” Olive/Metts,
297 Mich. App. at 40. When considering best interests, the focus is on the child, not the parent.
In re Moss, 301 Mich. App. 76, 87; 836 NW2d 182 (2013). “[W]hether termination of parental
rights is in the best interests of the child must be proved by a preponderance of the evidence.”
Id. at 90.

        “The trial court should weigh all the evidence available to determine the child’s best
interests.” In re White, 303 Mich. App. 710, 713; 846 NW2d 61 (2014). The trial court may
consider such factors as “the child’s bond to the parent, the parent’s parenting ability, [and] the
child’s need for permanency, stability, and finality.” Olive/Metts, 297 Mich. App. at 41-42
(citations omitted). Other factors that the trial court may consider include “the child’s wellbeing
while in care, and the possibility of adoption.” White, 303 Mich. App. at 714.

        Respondent argues that the trial court clearly erred by applying the best-interest factors in
MCL 722.23 of the Child Custody Act and focusing on the potential adoptive parents rather than
the child. This contention is without merit where this Court has previously held that the trial
court may consider the best-interest factors used in child custody proceedings that are provided
in MCL 722.23 during termination proceedings. In re Medina, 317 Mich. App. 219, 238-239; 894
NW2d 653 (2016). Indeed, this Court has explained that “many, if perhaps not all, of the types
of concerns about parental ability underlying the best interests factors of the Child Custody Act
are highly relevant to a decision concerning whether parental rights should be terminated,” and
while the trial court is not obligated to do so, “it is perfectly appropriate . . . to refer directly to
pertinent best interests factors in the Child Custody Act in making a determination concerning
whether a parent has established that termination of parental rights is clearly not in a child’s best
interests.” In re JS & SM, 231 Mich. App. 92, 101-103; 585 NW2d 326 (1998), overruled in part
on other grounds In re Trejo, 462 Mich. 341, 353 n 10; 612 NW2d 407 (2000). Accordingly, we
find no error in the trial court’s use of the best-interest factors from MCL 722.23 in this case.

        Additionally, respondent posits that even if the application of the custody best-interest
factors was not erroneous, the trial court’s conclusions were erroneous, and the factors should
favor respondent. However, aside from this conclusory statement, respondent fails to provide
any meaningful argument or support for why he should prevail on any of the best-interest factors.


                                                  -4-
He also fails to challenge any of the trial court’s conclusions. This Court is not required to
unravel and elaborate on respondent’s arguments and may deem the argument abandoned.
People v Cameron, 319 Mich App, 215, 232; 900 NW2d 658 (2017). In any event, the trial court
noted that WRN had a stronger emotional bond to her foster family than she did with respondent
and that the foster family could provide her with the stability she needed. These factors were
properly considered by the trial court and the court’s findings are not clearly erroneous.

       Affirmed.



                                                         /s/ Mark J. Cavanagh
                                                         /s/ Cynthia Diane Stephens
                                                         /s/ Colleen A. O’Brien




                                             -5-